              Case 5:19-cr-00581-JFL Document 36 Filed 07/22/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA
_________________________________________

UNITED STATES OF AMERICA                           :
                                                   :
              v.                                   : No. 5:19-cr-00581
                                                   :
ANGELO PERRUCCI, JR.                               :
9322 Richmond Rd.                                  :
Bangor, PA 18013                                   : July 22, 2020
_________________________________________

                     AMENDED NOTICE OF SENTENCING HEARING

      A SENTENCING HEARING in the above case has been scheduled for Wednesday,
August 26, 2020 at 3:00 p.m. before the Honorable Joseph F. Leeson, Jr. at the Edward N. Cahn
Courthouse and Federal Building, Courtroom C, Third Floor, 504 West Hamilton Street, Allentown,
Pennsylvania 18101. Please also note the following:

       1.     Defendant Required to Appear for Hearing: Defendant is directed to report to
the courtroom on the date and time stated above. If a defendant fails to appear as directed, the
bail may be forfeited and a bench warrant issued.

       2.    Deadline for Filing Sentencing Memoranda: Counsel are directed to file their
sentencing memoranda no later than seven calendar days before the scheduled sentencing date,
and any response thereto must be filed at least three days prior to the scheduled sentencing
date.

         3.     Procedures to Follow if Defendant is Presently in Jail: If a defendant is presently
in jail, the defendant or his counsel shall notify the undersigned in writing immediately so that
the necessary procedures can be taken to have the defendant present in the courtroom.


                                                    /s/ Justin F. Wood         __________
                                                   Justin F. Wood, Criminal Deputy Clerk
                                                   The Honorable Joseph F. Leeson, Jr.
                                                   Justin_F_Wood@paed.uscourts.gov
                                                   610-776-6118
[NO] INTERPRETER REQUIRED –
[YES] THIS PROCEEDING HAS BEEN RESCHEDULED FROM: July 30, 2020
Served on:  Christopher John Mannion, AUSA
            Erv D. McLain, Esquire
            Angelo Perrucci, Jr., Defendant (US Mail)
            U.S. Marshal
            Probation Office
            Pretrial Services
            Crystal Wardlaw
